United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hampton, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1719
Issued: February 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2017 appellant, through counsel, filed a timely appeal of a February 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left groin or hip
condition causally related to the accepted April 4, 2014 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before Board.3 The facts and circumstances as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 4, 2014 appellant, then a 50-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date he strained his left groin while walking. He did not
indicate on the claim form whether he stopped work.
In support of his claim appellant submitted an April 4, 2014 duty status report (Form CA17) by Carl D. Wright, a physician assistant. Mr. Wright indicated that appellant sustained a
groin strain on that date and required work restrictions.
In a May 19, 2014 report by Dr. James E. Dowd, a Board-certified orthopedic surgeon, it
was noted that appellant was a mail carrier and that about seven weeks prior he had an event
where he had sudden, significant pain in his groin and leg. He also noted that on May 1, 2014
appellant was unable to walk. Dr. Dowd indicated that appellant had a magnetic resonance
imaging (MRI) scan and was diagnosed with significant hip arthritis. He noted that appellant
continued to have significant pain in his hip, joint, and groin, and listed his impression as
femoroscetabular impingement with secondary degeneration inflammation.
In a May 21, 2014 note, Tanya Fuhrman, a physician assistant, reported that appellant
had received a left hip joint injection.
By decision dated May 21, 2014, OWCP denied appellant’s claim. It found that he had
not established that the event occurred as alleged. OWCP further found that appellant did not
submit medical evidence sufficient to establish a diagnosed medical condition in connection with
the alleged event.
On June 11, 2014 Dr. Dowd noted that appellant returned for treatment of his left hip
arthritis issues. He diagnosed progressive left hip arthritis and noted that appellant was headed
towards a hip replacement.
On July 16, 2014 appellant requested reconsideration. In support thereof, he submitted a
May 5, 2014 MRI scan wherein Dr. Srineh Alle, a Board-certified radiologist, listed impressions
as advanced osteoarthritic changes involving the left hip with mild joint effusion and
degenerative labral tear, mild osteoarthritic changes involving the right hip with small
degenerative labral tear broadening of the head/neck junction bilaterally, and no evidence of hip
fracture or avascular necrosis.
Appellant also submitted a May 19, 2014 duty status report wherein Dr. Dowd indicated
that appellant had hip pain and arthritis and was placed on restrictions.

3

Docket No. 15-1688 (issued November 25, 2015).

2

In a May 21, 2014 note, Ms. Fuhrman noted that appellant underwent additional
treatment and was able to return to work on May 22, 2014.
By decision dated October 28, 2014, OWCP denied modification of the May 28, 2014
decision.
On November 2, 2014 appellant requested reconsideration of OWCP’s October 28, 2014
decision. In his letter, he explained that he was a letter carrier and was on his feet all day casing
mail and walking 7 to 10 miles a day six days a week while carrying a heavy satchel and
delivering mail. Appellant also noted that while in his vehicle there was a lot of in and out, up
and down, and twisting and turning. He stated that he had worked for the employing
establishment for 27 years. Appellant contended that the physical nature of his job took a serious
toll on his body as evidenced by the medical evidence.
By decision dated January 28, 2015, OWCP denied modification of the October 28, 2014
decision.
On March 9, 2015 appellant again requested reconsideration. He stated that, while at
work and delivering mail on uneven terrain, he stepped off a customer’s steps and while he was
starting to walk to the next house, he felt a groin pull, pop, and pain.
By decision dated June 4, 2015, OWCP determined that appellant had now met the
criteria for establishing that an incident occurred in the performance of his employment duties,
but found that the case should remain denied as appellant failed to submit a well-rationalized
medical narrative that discussed the causal relationship between his diagnosed condition of left
hip arthritis and the accepted employment incident of April 4, 2014. Appellant appealed to the
Board on August 5, 2015.
On November 25, 2015 the Board affirmed the June 4, 2015 decision. The Board
determined that appellant had failed to establish a causal relationship between the accepted
employment incident and a medical diagnosis.4
On January 18, 2016 appellant, through counsel, requested reconsideration. He asserted
that he had established a causal connection between his medical diagnoses including hip arthritis,
and the accepted employment incident. In support thereof, appellant submitted Dr. Dowd’s
medical reports dated from May 19 through August 24, 2014. In these reports, Dr. Dowd
discussed appellant’s recovery from his July 1, 2014 left total hip replacement. He indicated that
appellant had a rough postoperative course, noting that appellant was diagnosed with a
pulmonary embolism and six blood clots. Appellant also had a flare-up of his Crohn’s disease,
and suffered from abdominal pain and a collapsed lung. Dr. Dowd also noted that appellant
recently underwent a repeat ultrasound for the blood clots and was diagnosed with a blocked
artery on his right lower extremity.

4

Id.

3

By decision dated April 7, 2016, OWCP determined that the evidence of record was
insufficient to modify the prior decision, noting that the evidence was repetitious and that
appellant had not submitted any new evidence addressing causal relationship.
On November 16, 2016 appellant, through counsel, requested reconsideration. Counsel
argued that Dr. Dowd was informed of the work incident, made a diagnosis, and explained
causation. She argued that Dr. Dowd’s reports were of sufficient weight to establish the claim
and, as there was no contrary medical evidence, these reports should have at least established a
prima facie case, requiring further development of the medical evidence. Counsel contended
that work factors need not be the sole cause of an injury. She argued that the decision denying
appellant’s claim should be reversed. In support of the reconsideration request, counsel
submitted a May 5, 2014 report by Dr. Heather Moseley, a Board-certified family practitioner,
wherein she diagnosed severe osteoarthritis of the left hip.
By decision dated February 14, 2017, OWCP denied modification of the November 25,
2015 decision. It explained that the evidence of record continued to lack a physician’s
rationalized opinion which established a causal relationship been a diagnosis and the accepted
April 4, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is whether the employee
actually experienced the employment incident or exposure which is alleged to have occurred.6 In
order to meet his or her burden of proof to establish the fact that he or she sustained an injury in
the performance of duty, an employee must submit sufficient evidence to establish that he or she
actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.7

5

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

7

Linda S. Jackson, 49 ECAB 486 (1998).

4

The second component of fact of injury is whether the employment incident caused a
personal injury and generally can be established only by medical evidence.8 The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that appellant has failed to establish that his diagnosed hip conditions are
causally related to the accepted April 4, 2014 employment incident. The medical evidence of
record contains no reasoned medical explanation of how the specific employment incident of
April 4, 2014 caused or aggravated a groin or hip condition.10
Dr. Dowd noted that about seven weeks before appellant’s May 19, 2014 evaluation he
had an event where he had sudden significant pain in his groin and leg and that, by May 1, 2014,
he was unable to walk. He noted that a left hip MRI scan showed significant hip arthritis and
that appellant continued to have significant pain in his hip, joint, and groin. Dr. Dowd listed his
impression as femoroscetabular impingement with secondary degeneration inflammation. On
June 11, 2014 he noted that appellant had progressive left hip arthritis. Dr. Dowd indicated that
on July 1, 2014 appellant underwent a left total hip replacement. He noted that appellant had a
rough postoperative course. However, at no time did Dr. Dowd discuss how appellant’s
accepted employment incident of April 4, 2014 caused appellant’s diagnosed left hip conditions.
The mere recitation of patient history does not suffice for purposes of establishing causal
relationship between a diagnosed condition and the employment incident.11 Without explaining
physiologically how the accepted walking incident on April 4, 2014 caused or contributed to the
diagnosed conditions, Dr. Dowd’s reports are of limited probative value.12
Similarly, Dr. Moseley diagnosed severe osteoarthritis of the left hip, but gave no opinion
on causal relationship. The Board has found that medical evidence that does not offer any
opinion regarding the cause of the employee’s condition is of limited value on the issue of causal
relationship.13
8

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

9

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

10

A.C., Docket No. 16-0452 (issued October 27, 2017).

11

See J.G., Docket No. 17-1382 (issued October 18, 2017).

12

See A.B., Docket No. 16-1163 (issued September 8, 2017).

13

L.L., Docket No. 17-0908 (issued September 11, 2017).

5

The remaining evidence is also insufficient to establish causal relationship. Dr. Alle
interpreted a May 5, 2014 MRI scan as showing advanced osteoarthritic changes involving the
left hip with mild joint effusion and degenerative labral tear broadening of the head/neck
junction. This diagnostic study is of limited probative value. Although Dr. Alle’s report
established a medical diagnosis, it did not address any relationship between these diagnoses and
appellant’s accepted injury of April 4, 2014.14 Diagnostic studies are of limited probative value
as they do not address whether the employment incident caused any of the diagnosed
conditions.15
Finally, appellant submitted reports from physician assistants. However, physician
assistants are not considered physicians under FECA, and therefore, their respective reports will
not suffice for purposes of establishing entitlement to FECA benefits.16
Because the medical reports submitted by appellant failed to address how the April 4,
2014 employment incident caused or aggravated a left shoulder condition, these reports are of
limited probative value and are insufficient to establish that the April 4, 2014 employment
incident caused or aggravated appellant’s diagnosed conditions.17
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.18 Appellant’s honest belief that the April 4, 2014
employment incident caused his medical conditions is not in question, but that belief, however
sincerely held, does not constitute the medical evidence to establish causal relationship.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a left groin
or hip condition causally related to the accepted April 4, 2014 employment incident.

14

See G.M., Docket No. 14-2057 (issued May 12, 2015).

15

See J.S., Docket No. 17-1039 (issued October 6, 2017).

16

5 U.S.C. § 8101(2) (this subsection defines physicians as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law).
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under the FECA); Sean O’Connell, 56 ECAB 195 (2004)
(reports by physician assistants are not considered medical evidence as they are not considered physicians under the
FECA).
17

See Linda I. Sprague, 48 ECAB 386 (19797).

18

D.D., 57 ECAB 734 (2006).

19

H.H., Docket No. 16-0897 (issued September 21, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 14, 2017 is affirmed.
Issued: February 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

